Exhibit 10.3

ASSIGNMENT AND ACCEPTANCE

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment Agreement”) is
entered into as of the 19th day of June, 2015 by and between KEYBANK NATIONAL
ASSOCIATION (“Assignor”) and NEWBRIDGE BANK (“Assignee”).

PRELIMINARY STATEMENTS

This Assignment and Acceptance Agreement is being executed and delivered in
accordance with Section 11.1 of that certain Fifth Amended and Restated Credit
Agreement dated as of May 1, 2015 by and among Gladstone Business Loan, LLC,
Gladstone Management Corporation, as Servicer, the Lenders and Managing Agents
parties thereto from time to time and KeyBank National Association, as
Administrative Agent (as amended, modified or restated from time to time, the
“Credit Agreement”). Capitalized terms used and not otherwise defined herein are
used with the meanings set forth or incorporated by reference in the Credit
Agreement.

Assignor is selling and assigning to Assignee an undivided 11.1111% (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Credit Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Assignor’s Advances
outstanding as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) on June 19, 2015 or such later date as a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Administrative Agent, Assignor and
Assignee. From and after the Effective Date, Assignee shall be a Lender and
Managing Agent party to the Credit Agreement for all purposes thereof as if
Assignee were an original party thereto in such capacities, and Assignee agrees
to be bound by all of the terms and provisions contained therein.

If Assignor has no Advances outstanding under the Credit Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Credit Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Section
2.1 of the Credit Agreement.

 

ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

If Assignor has any Advances outstanding under the Credit Agreement, at or
before 1:00 p.m., local time of Assignor, on the Effective Date, Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of Assignor’s Advances outstanding (such amount,
being hereinafter referred to as the “Assignee’s Principal”); (ii) all accrued
but unpaid (whether or not then due) Interest attributable to Assignee’s
transferred Principal; and (iii) accruing but unpaid fees and other costs and
expenses payable in respect of Assignee’s transferred Principal for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and Assignor’s Advances outstanding (if applicable) and all related rights and
obligations under the Credit Agreement and the Transaction Documents, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Section 2.1 of the Credit Agreement.

Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Credit Agreement.

Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Administrative Agent, the Managing
Agents and the other Lenders as follows: (a) other than the representation and
warranty that it has not created any Lien upon any interest being transferred
hereunder, Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Credit Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Credit Agreement or any other
instrument or document furnished pursuant thereto or the perfection, priority,
condition, value or sufficiency of any collateral; (b) Assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, the Servicer, the Originator, any Obligor
or any Affiliate of the Borrower or the performance or observance by the
Borrower, the Servicer, the Originator, any Obligor, or any Affiliate of the
Borrower of any of their respective obligations under the Transaction Documents
or any other instrument or document furnished pursuant thereto or in connection
therewith; (c) Assignee confirms that it has received a copy of the Credit
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement; (d)
Assignee will, independently and without reliance upon the Administrative Agent,
any Managing Agent, any Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Administrative Agent to take
such action



--------------------------------------------------------------------------------

as agent on its behalf and to exercise such powers under the Transaction
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (f) Assignee
appoints and authorizes NewBridge Bank as its Managing Agent to take such action
as a managing agent on its behalf and to exercise such powers under the
Transaction Documents as are delegated to the Managing Agents by the terms
thereof, together with such powers as are reasonably incidental thereto; and (g)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement and the other
Transaction Documents, are required to be performed by it as a Lender.

Each party hereto represents and warrants to and agrees with the applicable
Managing Agent and the Administrative Agent that it is aware of and will comply
with the provisions of the Credit Agreement, including, without limitation,
Sections 2.1, 12.9 and 12.12 thereof.

Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Assignee hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all senior indebtedness for borrowed
money of any Lender, it will not institute against, or join any other Person in
instituting against, such Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

KEYBANK NATIONAL ASSOCIATION By:

/s/ Michael O’Hern

Title: Senior Vice President NEWBRIDGE BANK By:

/s/ James Boccardo

Title: Senior Vice President

 

Consented and Acknowledged: KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent

/s/ Michael O’Hern

Name: Michael O’Hern Title: Senior Vice President GLADSTONE BUSINESS LOAN, LLC

/s/ David Gladstone

Name: David Gladstone Title: Chairman and CEO



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date: June 19, 2015

Transferred Percentage: 11.1111%

 

     A-1    A-2    B-1    B-2

Assignor

   Commitment
(prior to giving

effect to the
Assignment
Agreement)

   Commitment (after
giving effect to the
Assignment
Agreement)    Outstanding Advances


(if any)

   Ratable Share
of Outstanding
Advances    $90,000,000    $80,000,000    $49,676,470.59    44.12%           A-2
   B-1    B-2

Assignee

      Commitment (after
giving effect to the
Assignment
Agreement)    Outstanding Advances


(if any)

   Ratable Share of
Outstanding Advances       $10,000,000    $6,623,529.41    5.88%

Address for Notices

300 N. Main Street, Suite 203

Greenville, SC 29601

Attention: James Boccardo

Phone: 704-804-6508

james.boccardo@newbridgebank.com



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO: KeyBank National Association, Assignor

TO: NewBridge Bank, Assignee

300 N. Main Street, Suite 203

Greenville, SC 29601

Attention: James Boccardo

Phone: 704-804-6508

james.boccardo@newbridgebank.com

The undersigned, as Administrative Agent under that certain Fifth Amended and
Restated Credit Agreement dated as of May 1, 2015 by and among Gladstone
Business Loan, LLC, Gladstone Management Corporation, as Servicer, the Lenders
and Managing Agents parties thereto from time to time and KeyBank National
Association, as Administrative Agent, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of June 19, 2015
between KeyBank National Association, as Assignor, and NewBridge Bank, as
Assignee and approved by the Administrative Agent and the Borrower. Terms
defined in such Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be June 19, 2015.

2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$6,623,529.41 to Assignor at or before 1:00 p.m. (local time of Assignor) on the
Effective Date in immediately available funds.



--------------------------------------------------------------------------------

Very truly yours, KEYBANK NATIONAL ASSOCIATION, as Administrative Agent By: /s/
Michael O’Hern  

 

Title: Senior Vice President

SCHEDULE II: ASSIGNMENT AND ACCEPTANCE